Citation Nr: 0015429	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1969.

In a July 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision at his latest address of record and did not 
appeal, and the July 1997 decision is final.  In February 
1998 he requested that the previously denied claim be 
reopened, and in a September 1998 rating decision the RO 
again denied service connection for PTSD.  The veteran 
perfected an appeal of the September 1998 decision.

In the September 1998 decision the RO denied entitlement to 
service connection for PTSD without determining whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  Regardless of the RO's disposition 
of the claim, the Board of Veterans' Appeals (Board) does not 
have jurisdiction to consider the substantive merits of the 
claim for service connection in the absence of a finding that 
new and material evidence has been submitted.  Hickson v. 
West, 
12 Vet. App. 247 (1999).  The Board finds that the issue on 
appeal is, therefore, whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  The Board further concludes that, in 
view of its finding that the veteran has submitted new and 
material evidence, its consideration of this question in the 
first instance is not prejudicial to the veteran.
 

FINDINGS OF FACT

1.  In a July 1997 rating decision the RO denied entitlement 
to service connection for PTSD; the veteran was notified of 
the July 1997 decision and did not appeal, and the July 1997 
decision is final.

2.  The evidence submitted subsequent to the July 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it is material 
because it bears directly and substantially on whether the 
veteran has PTSD that is related to service; and it must be 
considered in order to fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence showing a current diagnosis 
of PTSD, lay evidence of having experienced a stressor during 
service, and medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.

4.  Neither the old or new version of 38 C.F.R. § 3.304(f) is 
more favorable to the veteran.

5.  A clear or substantiated diagnosis of PTSD is not shown 
in accordance with 
38 C.F.R. § 4.125 (1999) or otherwise.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1996) and (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran apparently claimed entitlement to VA benefits in 
1979, and a claims file was established at that time.  His 
service medical records were associated with that claims 
file, which was lost.  His service medical records are, 
therefore, no longer of record.  His service personnel 
records show that he served in the United States Navy as an 
aircraft mechanic.  He was assigned to the USS Kitty Hawk 
from November 1967 to May 1969, and he received the Vietnam 
Service Medal with Bronze Stars, the Republic of Vietnam 
Campaign Medal with device, and a Presidential Unit Citation.

Documents received from the Social Security Administration 
(SSA) indicate that he was found to be totally disabled due 
to diagnoses of PTSD, an intermittent explosive disorder, and 
a borderline personality disorder.  The diagnosis of PTSD was 
based on the report of a July 1996 consultative psychological 
evaluation obtained by SSA.

The actual report of the July 1996 psychological evaluation 
is of record.  The report shows that the veteran had a long 
history of multiple incarcerations for felony offenses.  He 
denied receiving any psychiatric treatment, but reported that 
he had PTSD as a result of his Vietnam experiences.  He 
stated that he had witnessed the deaths of ten friends in a 
shipboard fire, and that he had nightmares and flashbacks of 
that event.  As a result of the interview and the completion 
of psychological testing, the psychologist provided diagnoses 
of PTSD, which he stated was based primarily on the veteran's 
report of having the disorder; an intermittent explosive 
disorder; and a borderline personality disorder.

VA treatment records show that in June 1996 the veteran 
underwent an evaluation for acceptance into a Trauma Recovery 
Program for veterans with PTSD.  The traumatic event that he 
reported consisted of a plane crash and fire in which the 
pilot was killed, and that a friend was cut in half by a 
cable.  He reported a number of symptoms that he attributed 
to PTSD, but the examining psychiatrist noted that he had the 
symptoms prior to Vietnam.  As a result of the evaluation the 
examining psychiatrist provided diagnoses of a history of 
alcohol dependence, to rule out pedophilia, and a personality 
disorder not otherwise specified with antisocial features.  
The psychiatrist determined that the veteran would not be 
admitted to the Trauma Recovery Program because he did not 
fulfill the diagnostic criteria for PTSD.  He received 
outpatient treatment through November 1996 with a diagnosis 
of a personality disorder with antisocial features.

In a January 1997 statement the veteran described the 
stressors to which he attributed his PTSD symptoms.  He 
stated that while on board the USS Kitty Hawk in the Tonkin 
Gulf on January 16, 1968, he witnessed a plane crash.  Three 
of his friends who were on the plane were killed in the 
crash.  He claimed to have been traumatized by this event, 
resulting in nightmares and flashbacks about the event.  He 
also reported a number of other psychiatric symptoms, all of 
which he attributed to the plane crash.

The report of an April 1997 private psychiatric and 
psychological evaluation also shows that the veteran reported 
having a long history of PTSD.  The examiner stated that that 
information was given by the veteran, and that it had not 
been investigated for actual validity.  As the result of the 
psychiatric interview and additional psychological testing 
the examining psychiatrist provided diagnoses of major 
depression, moderate; to rule out paranoid schizophrenia; and 
psychosis.

The veteran was afforded a VA psychiatric examination in May 
1997, which included a review of the evidence in the claims 
file.  During the examination he reported having angry and 
explosive outbursts, which he attributed to having witnessed 
the plane crash in January 1968.  He also reported having 
dreams and vivid memories of the plane crash, which he 
described as flashbacks.  Following the examination the 
psychiatrist provided diagnoses of an anxiety disorder, not 
otherwise specified, with PTSD symptoms (provisional); and a 
personality disorder, not otherwise specified with cluster-B 
traits.  The psychiatrist stated that the veteran reported 
symptoms that met the diagnostic criteria for an anxiety 
disorder, not otherwise specified, with PTSD symptoms, but 
that the diagnosis was provisional because the occurrence of 
the claimed stressor had not been validated.

Based on this evidence, in the July 1997 rating decision the 
RO denied entitlement to service connection for PTSD on the 
basis that the veteran did not have a confirmed diagnosis of 
PTSD.

The evidence received subsequent to the July 1997 decision 
includes a statement received from the veteran in February 
1998 that is essentially duplicative of his January 1997 
statement.  In February 1998 the RO received a response to 
the May 1997 request to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
veteran's claimed stressor.  The USASCRUR provided the 
command history for the USS Kitty Hawk for 1968, which shows 
that on January 16, 1998, a plane was lost over the side on a 
take-off run down the angle deck, resulting in the deaths of 
three of the ten service members on board the plane.  Two of 
the men who were killed were previously reported by the 
veteran to be his close friends.

The veteran was provided an additional VA psychiatric 
examination in April 1998 for the purpose of determining 
whether the verified stressor caused the veteran to have 
PTSD.  During that examination he reported having nightmares 
and flashbacks about his friends being killed in service.  He 
also reported that while he was in service his fiancée was 
murdered on the day before they were to be married.  The 
examiner stated that the veteran demonstrated much more 
feeling when reporting the death of his fiancée than he did 
when reporting the deaths of his friends in service.  He 
stated that loud noises startled him, but the examiner found 
that his response to loud noises was not related to the 
purported stressful event because loud noises were not 
involved in that incident.

The veteran described the plane crash in January 1968, and 
the examiner stated that he demonstrated no change in his 
affect when describing the event.  He did not indicate that 
he tried to avoid any thoughts about the incident, or that he 
avoided anything that might make him think about it.  He did 
not report any decreased interest or participation in 
activities or feeling detached or distant.  He complained of 
irritability, sleep problems, difficulty getting along with 
people, and problems concentrating, but the examiner noted 
that the veteran had experienced these problems prior to 
Vietnam.  Based on the psychiatric interview, a mental status 
examination, and review of the evidence in the claims file, 
the examiner provided diagnoses of pedophilia, by history; a 
cyclothymic disorder; and a personality disorder, not 
otherwise specified, with antisocial and narcissistic traits.


II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence received subsequent to 
the July 1997 decision and finds that evidence that is both 
new and material has been submitted.  The documents received 
from the USASCRUR verifying the plane crash that occurred in 
January 1968 and the report of the April 1998 VA psychiatric 
examination are new, in that they are not cumulative of the 
evidence of record and were not previously considered by the 
decisionmakers.  In addition, the evidence is material, in 
that it bears directly and substantially on whether the 
veteran has PTSD that is related to service.  Having found 
that new and material evidence has been submitted, the claim 
of entitlement to service connection for PTSD is reopened.


III.  Well-Grounded Claim

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Winters, 12 
Vet. App. at 203.  In order to establish a well-grounded 
claim for service connection for PTSD, the veteran must 
provide 1) medical evidence showing a current diagnosis of 
PTSD; 2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  Hickson v. West, 11 Vet. App. 374 
(1999).

The Board further finds that the claim of entitlement to 
service connection for PTSD is well grounded.  The VA 
examiner in May 1997 determined that the veteran had PTSD 
symptoms, he has provided lay evidence of having experienced 
a stressor in service, and the examiner in May 1997 
attributed the PTSD symptoms to the January 1968 plane crash.  
Gaines, 11 Vet. App. at 353.

IV.  Service Connection for PTSD

Having found that the claim for service connection for PTSD 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  The relevant evidence consists of the 
veteran's service records, the private examination reports, 
the reports of the VA examinations in May 1997 and April 
1998, and the veteran's statements.  

The Board notes that the RO has requested records of all 
treatment reported by the veteran.  

The veteran's representative asserts that the case should be 
remanded to the RO in order to obtain a copy of the veteran's 
claims file from SSA.  The medical evidence submitted by the 
veteran, however, includes the medical evidence relied on by 
SSA in determining his entitlement to disability benefits.  
As noted above, the award decision by SSA is also a part of 
the claims folder.  The representative also asks that the 
veteran be provided an additional VA examination, on the 
basis that that examination might result in a finding that he 
has PTSD.  Although VA has a duty to assist the veteran in 
developing evidence relevant to his claim, VA is not required 
to determine whether there might be some unspecified 
information that could possibly support his claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Board finds, 
therefore, that remand of the case for additional development 
is not warranted.

In determining whether the claim is well grounded, only the 
evidence that supports the claim can be considered.  Hickson, 
11 Vet. App. at 374.  Although the evidence is generally 
presumed to be credible in determining whether the claim is 
well grounded, that presumption no longer applies when 
adjudicating the substantive merits of the claim.  Evans v. 
West, 12 Vet. App. 22 (1998).  In determining whether service 
connection is warranted, the Board must evaluate the 
credibility of all the evidence, both positive and negative, 
and weigh and balance its probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's claim, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The original version of 38 C.F.R. § 3.304(f) relied upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), which defined and required 
specific symptomatology and stressors in diagnosing PTSD.  
Effective in November 1996, VA adopted the diagnostic 
criteria in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) for evaluating mental 
disorders.  38 C.F.R. § 4.130.  

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claims were adjudicated in July 1997 and 
September 1998, the RO applied the original version of 
38 C.F.R. § 3.304(f) in determining if service connection was 
warranted.  The RO has not considered the 1999 revision to 
the regulation, nor has the RO provided the revised 
regulation to the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, and that the holding in Cohen has 
been in effect since the veteran's claim was originally 
adjudicated in July 1997.  Since the veteran's claim for 
service connection for PTSD was considered in July 1997, the 
basis for denial was the lack of a clear diagnosis of PTSD.  
The original version of the regulation, which the RO applied 
and which was provided to the veteran, required a "clear 
diagnosis" of PTSD.  38 C.F.R. § 3.304(f) (1996).  The 
revised regulation, based on the Court's holding in Cohen, 
indicates that the diagnosis of PTSD must be in accordance 
with 38 C.F.R. § 4.125, which requires that the diagnosis be 
based on the DSM-IV criteria.  Because the DSM-IV criteria 
were in effect in July 1997, there is no significant 
difference between a "clear" diagnosis of PTSD and one that 
is given pursuant to 38 C.F.R. § 4.125.  The Board finds, 
therefore, that neither the original or revised version of 
38 C.F.R. § 3.304(f) is more favorable to the veteran, and 
that the Board can consider either version without prejudice 
to the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994); 
VAOPGCPREC 3-2000.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence of record and 
finds that service connection for PTSD is not warranted.  The 
diagnosis of PTSD resulting from the July 1996 psychological 
evaluation was based primarily on the veteran's report of 
having the disorder, and is not supported by clinical 
findings.  The report of the evaluation is, therefore, not 
probative of the veteran having PTSD.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  The psychiatric examiner in 
April 1997 found that the veteran's symptoms were diagnostic 
of major depression, not PTSD.

Although the examiner in May 1997 found that the veteran had 
an anxiety disorder with symptoms of PTSD, the examiner did 
not determine that sufficient symptoms were present to 
support an independent diagnosis of PTSD.  The examination 
report is, therefore, of limited probative value in 
determining that the veteran's psychiatric symptoms meet the 
diagnostic criteria for PTSD.  He underwent a PTSD evaluation 
in June 1996, as the result of which the psychiatrist 
determined that his symptoms did not meet the diagnostic 
criteria for PTSD and he was not admitted to the PTSD 
treatment program.

In addition, the examiner in May 1998 determined that 
regardless of the verified stressor, the veteran did not 
demonstrate sufficient symptoms to support a diagnosis of 
PTSD.  The Board finds that the reports of the June 1996 and 
May 1998 examinations, which included analyses of the 
diagnostic criteria for PTSD, are more probative than the May 
1997 examination report, which resulted in only a 
questionable diagnosis.  The Board has determined, therefore, 
that the preponderance of the evidence indicates that the 
veteran does not have a "clear" or substantiated diagnosis of 
PTSD, and that service connection for PTSD is not warranted.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

